                        UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF IOWA


UNITED STATES OF AMERICA,                      No. CR 18-31
         Plaintiff,
         vs.                                   MOTION TO RECONSIDER
GREG STEPHEN,
         Defendant.


         COMES NOW Defendant and requests that the Court reconsider its ruling,

Document 55, filed on October 4, 2018, denying his motion to suppress and

motion to dismiss. In particular, Defendant requests that the Court reconsider the

part of ruling denying the motion to suppress relating to the police seizing a USB

camera device without a warrant and keeping it without obtaining a warrant for

about 48 hours or more. This is part C of the Court’s ruling.


         Fed. R. Crim. P. 51(a) provides that exceptions to rulings or orders of the

Court are unnecessary. However, there appears to be no rule of criminal procedure

that would prevent a defendant from seeking reconsideration of a ruling of the

Court.




                                                                                       1
           Case 1:18-cr-00031-CJW Document 60 Filed 10/12/18 Page 1 of 8
          TABLE OF CONTENTS


I.     Warrantless seizure and retention of the USB camera device – Mr. Stephen’s
expectation of privacy was not extinguished when Ellison took the device from his
home, the private search exception does not apply to private dwellings, and the
police took advantage of Ellison’s physical intrusion on his home to acquire the
device .........................................................................................................................3
     A.     Mr. Stephen’s expectation of privacy was not extinguished when Ellison
     took the USB camera device from his home ..........................................................3
     B.     The private search exception does not apply to private dwellings ...............4
     C.     The prolonged seizure without a warrant and without exigent
     circumstances violated the Fourth Amendment because of the absence of
     diligence in seeking a warrant ................................................................................5
II. Conclusion...........................................................................................................8



          Mr. Ellison took the device from Mr. Stephen’s home without seeking Mr.

Stephen’s permission or telling him that he had taken the device, and then took the

device to his home where he opened and viewed the files on the device. Thereafter

Ellison called the Monticello police chief, Smith, who directed him to bring the

device to the police department, knowing that Ellison had no right, license or title

to the device and that Ellison had removed the device from Stephen’s home.




                                                                                                                               2
             Case 1:18-cr-00031-CJW Document 60 Filed 10/12/18 Page 2 of 8
I. Warrantless seizure and retention of the USB camera device – Mr.
Stephen’s expectation of privacy was not extinguished when Ellison
took the device from his home, the private search exception does not
apply to private dwellings, and the police took advantage of Ellison’s
physical intrusion on his home to acquire the device

      A. Mr. Stephen’s expectation of privacy was not extinguished when Ellison
      took the USB camera device from his home

      The Court used an “expectation of privacy” analysis to conclude that no

warrant was required to seize the device or to hold it without obtaining a warrant.

Ruling, page 16 et. seq. Mr. Stephen asks the Court to reconsider its ruling and

find, first, that Mr. Stephen’s expectation of privacy in the contents of the device

were not extinguished when Ellison exceeded the scope of his permission to be in

Mr. Stephen’s home by taking the device from the home. Ellison had permission to

be at the home only to do remodeling work. He had no permission to take Mr.

Stephen’s belongings from the home.


       In the Jacobson case, cited by the Court, the defendant had voluntarily

relinquished control over his property by turning it over to a third party. No such

voluntary relinquishment occurred in Mr. Stephen’s case when Ellison removed it

from Stephen’s home. Chief Smith was aware of these circumstances but

nonetheless directed Stephen to bring the device to the police department the

following morning, which he did. By taking possession of the device, the police


                                                                                       3
        Case 1:18-cr-00031-CJW Document 60 Filed 10/12/18 Page 3 of 8
seized it, and this seizure without a warrant or exigent circumstances was

unreasonable. See Carpenter v. United States, 138 S. Ct. 2206, 2212-2221 (2018),

the Court held that the Government's acquisition of Carpenter's cell-site records

from a third party was a Fourth Amendment search. If there was some urgency for

the police to seize the device, the Chief would not have directed Ellison to wait

until the next day to bring it to the police.


      B. The private search exception does not apply to private dwellings

      Moreover, the USB camera device came from the defendant’s home and was

reported by Ellison to have recorded things that occurred in the home. Therefore, a

warrantless search of the USB camera device was tantamount to a warrantless

search of Mr. Steven’s home. Courts have refused to extend the private-search

exception to private dwellings. See United States v. Allen, 106 F.3d 695, 699 (6th

Cir. 1997) (held: “[T]his Court is unwilling to extend the holding in Jacobsen to

cases involving private searches of residences.”); accord, State v. Wright, 114 A.3d

340, 352 (N.J. 2015).


      That the private search doctrine is inapplicable to private is supported by the

recent Jones and Jardines cases, where the Supreme Court relied upon the Fourth

Amendment’s guaranty of being free from warrantless government intrusions upon

private property to find that evidence should be suppressed. In Florida v. Jardines,



                                                                                     4
         Case 1:18-cr-00031-CJW Document 60 Filed 10/12/18 Page 4 of 8
133 S. Ct. 1409, 1414 (2013), the Supreme Court held that using a drug-sniffing

dog on a homeowner's porch to investigate the contents of the home is a "search"

within the meaning of the Fourth Amendment "when the Government does engage

in [a] physical intrusion of a constitutionally protected area." Likewise, in United

States v. Jones, 132 S. Ct. 945, 949 (2012), the Court held that the attachment of a

Global-Positioning-System (GPS) tracking device to an individual's vehicle, and

subsequent use of that device to monitor the vehicle's movements on public streets,

constituted a search or seizure within the meaning of the Fourth Amendment

because “the Government physically occupied private property for the purpose of

obtaining information.”


      When Chief Smith seized the device that he knew had been taken from Mr.

Stephen’s home without permission, the Government ratified, endorsed, and

became privy and party to Ellison’s trespass and theft from Mr. Stephen’s

residence and thereby acted contrary to the protections afforded to Mr. Stephen by

the Fourth Amendment as interpreted in Jones and Jardines.


      C. The prolonged seizure without a warrant and without exigent
      circumstances violated the Fourth Amendment because of the absence of
      diligence in seeking a warrant

      Even if the seizure of the device, when the Chief directed Ellison to deliver

the device and then took custody of it, did not violate Mr. Stephens expectation of


                                                                                       5
        Case 1:18-cr-00031-CJW Document 60 Filed 10/12/18 Page 5 of 8
privacy and the protections afforded by the Fourth Amendment to be free from

unreasonable searches and seizures, the Chief retained the device for more than 48

hours after Ellison delivered the device to the police department. There were no

exigent circumstances making this continued seizure reasonable.


      The Court found that it was reasonable for the DCI not to seek a warrant to

seize and search the device because it took a while to assign an agent to the case.

Ruling, page 18. Mr. Stephen does not concede that this reason for delaying

seeking a warrant is adequate. See United States v. Place, 462 U.S. 696, 709

(1983), where the Court held that the length of the detention must be considered in

light of the amount of time reasonably required for a diligent inspector to complete

an investigation into the package being held. Furthermore, Mr. Stephen asks the

Court to reconsider its ruling because Chief Smith did not have any reason for not

seeking a warrant after seizing it. The Chief testified that he knows how to request

and obtain warrants and has done so many times. There was testimony by Ellison

that the Chief told him that he would not undertake any action on the device until

after Ellison got paid by Stephen for his remodeling job. Compare United States v.

Gomez, 312 F.3d 920, 925-26 (8th Cir. 2002). In Gomez, the Court found that

because the seizure of a suspicious package occurred in the wee hours of the

morning in Indianapolis, soon after the package arrived at the Express Mail hub,

and because the sender's address was in California, there was no practical way to


                                                                                      6
        Case 1:18-cr-00031-CJW Document 60 Filed 10/12/18 Page 6 of 8
check that address until approximately eight hours after the package arrived. Once

that step was taken, Wendy, a drug-detection dog is was called in. When she

alerted to the package, there was probable cause to support the issuance of a search

warrant, at which time the warrant was requested. The Court in Gomez concluded

that on these facts, the agent who seized the package, “acted as expeditiously as the

circumstances would allow.”


       In Mr. Stephen’s case, Chief Smith failed to obtain a warrant as

“expeditiously as the circumstances allowed” and therefore, the continued

detention of the device after it was delivered to the police department violated the

Fourth Amendment.


      United States v. Johns, 469 U.S. 478, 484-86 (1985), cited by the Court at

page 18, that a three-day delay in obtaining a warrant after seizure did not violate

the Fourth Amendment, is inapposite. The Johns case involved marijuana in

containers that that were removed from a vehicle after the vehicle was lawfully

stopped and searched three days later. The Court in Johns concluded that because

the containers in the vehicle could have been searched immediately based on the

vehicle-search doctrine, it follows that a three-day delay in searching the

containers did not violate the Constitution. Mr. Stephens case does not involve a




                                                                                       7
        Case 1:18-cr-00031-CJW Document 60 Filed 10/12/18 Page 7 of 8
lawfully stopped vehicle and the exception to the Fourth Amendment associated

with that circumstance.


II. Conclusion

      For the reasons and upon the authority cited herein, Mr. Stephen requests

that the Court reconsider its ruling denying his motion to suppress.


      Respectfully submitted,




      MARK C. MEYER AT0005269
      425 2nd Street SE, Suite 1250
      Cedar Rapids, Iowa 52401
      (319) 365-7529
      legalmail@markcmeyer.com

      CO-COUNSEL FOR DEFENDANT


                                 CERTIFICATE OF SERVICE
      A copy of this document was served by  mail,  facsimile,  hand-delivery 
      electronic filing on this 10/12/2018 upon all counsel of record in this case.




                                                                                      8
        Case 1:18-cr-00031-CJW Document 60 Filed 10/12/18 Page 8 of 8
